Case 2:20-cv-00012-JRG-RSP Document 37 Filed 12/01/20 Page 1 of 6 PageID #: 263




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 TRAXXAS, L.P.,                                    §
                                                   §
                     Plaintiff,                    §
                                                   §
 v.                                                §          Case No. 2:20-cv-00012-JRG-RSP
                                                   §
 EGRANDBUY,INC.                                    §
                                                   §
                   Defendant.                      §

                       FIRST AMENDED DOCKET CONTROL ORDER

        Before the Court is the Joint Motion to Amend Docket Control Order filed by Plaintiff

 Traxxas, L.P. and Defendant eGrandbuy, Inc. Dk. No. 36. On October 2, 2020, the parties

 submitted their Joint Motion for Entry of Docket Control Order. Dkt. No. 27. The Court granted

 that motion on October 7, 2020, but modified some deadlines, including the deadline for Defendant

 to designate expert witnesses and submit expert witness reports. Dkt. No. 31. The parties’ Motion

 seeks to amend the Docket Control Order to extend those modified deadlines in the above-

 captioned matter to reflect their original proposal. The extensions do not change the pretrial

 conference nor jury selection deadlines.

        After due consideration, the Court GRANTS the parties’ Motion. It is thereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

        Prior Date                 New Date                                 Event

  May 3, 2021                No Change                  *Jury Selection – 9:00 a.m. in Marshall,
                                                        Texas before Judge Rodney Gilstrap

  April 15, 2021             No Change                  Pretrial Conference – 1:30 p.m. in
                                                        Marshall, Texas before Judge Roy Payne



                                                 1/6
Case 2:20-cv-00012-JRG-RSP Document 37 Filed 12/01/20 Page 2 of 6 PageID #: 264




          Prior Date             New Date                              Event

     April 8, 2021        No Change                 File Joint Pretrial Order, Joint Proposed
                                                    Jury Instructions and Form of the Verdict,
                                                    Responses to Motions in Limine, Updated
                                                    Exhibit Lists, Updated Witness Lists, and
                                                    Updated Deposition Designations.

     April 1, 2021        No Change                 If a juror questionnaire is to be used, an
                                                    editable (in Microsoft Word format)
                                                    questionnaire shall be jointly submitted to
                                                    the Deputy Clerk in Charge by this date 1

     April 1, 2021        No Change                 File Motions in Limine

                                                    The parties are ordered to meet and confer
                                                    on their respective motions in limine and
                                                    advise the court of any agreements in
                                                    this regard by 1:00 p.m. three (3)
                                                    business days before the pretrial
                                                    conference. The parties shall limit their
                                                    motions in limine to those issues which, if
                                                    improperly introduced into the trial of the
                                                    case would be so prejudicial that the court
                                                    could not alleviate the prejudice with
                                                    appropriate instruction(s).

     April 1, 2021        No Change                 Serve Pretrial Objections




 1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
 Advance of Voir Dire.




                                              2/6
Case 2:20-cv-00012-JRG-RSP Document 37 Filed 12/01/20 Page 3 of 6 PageID #: 265




          Prior Date               New Date                               Event

     March 30, 2021         No Change                  File Notice of Request for Daily Transcript
                                                       or Real Time Reporting.

                                                       If a daily transcript or real time reporting
                                                       of court proceedings is requested for trial,
                                                       the party or parties making said request
                                                       shall file a notice with the Court and e-mail
                                                       the Court Reporter, Shelly Holmes, at
                                                       shelly_holmes@txed.uscourts.gov.

     March 18, 2021         No Change                  Response to Dispositive Motions
                                                       (including Daubert Motions). 2 Responses
                                                       to dispositive motions filed prior to the
                                                       dispositive motion deadline, including
                                                       Daubert Motions, shall be due in
                                                       accordance with Local Rule CV-7(e).
                                                       Motions for Summary Judgment shall
                                                       comply with Local Rule CV-56.

     March 18, 2021         No Change                  Serve Pretrial Disclosures

     March 4, 2021          No Change                  Deadline for Filing Dispositive Motions
                                                       and any other motions that may require a
                                                       hearing; including Daubert motions.

     March 4, 2021          March 18, 2021             Defendant to Identify and Give Notice of
                                                       Trial Witnesses

     February 25, 2021      March 11, 2021             Plaintiff to Identify and Give Notice of
                                                       Trial Witnesses

     February 18, 2021      March 4, 2021              File Response to Amended Pleadings

     February 18, 2021      No Change                  Mediation to be completed



 2
   The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
 oppose a motion in the manner prescribed herein creates a presumption that the party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 Local Rule CV-7(e) provides that a party opposing a motion has 14 days, in addition to any added
 time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a response and any supporting
 documents, after which the court will consider the submitted motion for decision.

                                                 3/6
Case 2:20-cv-00012-JRG-RSP Document 37 Filed 12/01/20 Page 4 of 6 PageID #: 266




          Prior Date               New Date                                Event

     February 4, 2021       February 18, 2021          File Amended Pleadings
                                                       (It is not necessary to file a Motion for
                                                       Leave to Amend before the deadline to
                                                       amend pleadings. It is necessary to file a
                                                       Motion for Leave to Amend after the
                                                       amended pleadings date set forth
                                                       herein.)

     January 28, 2021       February 18, 2021          Discovery Deadline

     January 21, 2021       February 18, 2021          Deadline to File Motions to Compel
                                                       Regarding Discovery Disputes.

     January 21, 2021       February 11, 2021          Defendant to designate Expert Witnesses 3
                                                       Expert witness report due
                                                       Refer to Local Rules for required
                                                       information

     January 7, 2021        No Change                  Plaintiff to Designate Expert Witnesses 4
                                                       Expert witness report due
                                                       Refer to Local Rules for required
                                                       information

     January 7, 2021        No Change                  Privilege Logs to be exchanged by parties
                                                       (or a letter to the Court stating that there
                                                       are no disputes as to claims of privileged
                                                       documents).

     December 3, 2020       No Change                  Join Additional Parties

                                      OTHER LIMITATIONS

           1.     All depositions to be read into evidence as part of the parties’ case-in-chief shall
                  be EDITED so as to exclude all unnecessary, repetitious, and irrelevant
                  testimony; ONLY those portions which are relevant to the issues in controversy
                  shall be read into evidence.



 3
   Plaintiffs who are also Counterclaim Defendants, as well as third-party Counterclaim Defendants,
 shall designate Expert Witnesses specific to such counterclaims at this deadline.
 4
   Defendants who are also Counterclaim Plaintiffs shall designate Expert Witnesses specific to
 such counterclaims at this deadline.
                                                4/6
Case 2:20-cv-00012-JRG-RSP Document 37 Filed 12/01/20 Page 5 of 6 PageID #: 267




        2.    The Court will refuse to entertain any motion to compel discovery filed after the date
              of this Order unless the movant advises the Court within the body of the motion
              that counsel for the parties have first conferred in a good faith attempt to resolve
              the matter. See Eastern District of Texas Local Rule CV-7(h).

        3.    The following excuses will not warrant a continuance nor justify a failure to comply
              with the discovery deadline:

              (a)    The fact that there are motions for summary judgment or motions to dismiss
                     pending;

              (b)    The fact that one or more of the attorneys is set for trial in another court
                     on the same day, unless the other setting was made prior to the date of this
                     order or was made as a special provision for the parties in the other case;

              (c)    The failure to complete discovery prior to trial, unless the parties can
                     demonstrate that it was impossible to complete discovery despite their
                     good faith effort to do so.

        4.    Mediation shall be attended, in person, by named parties (if an individual) or by
              a fully authorized representative (if not an individual) and by lead counsel. Third
              party insurance carriers who may be obligated to indemnify a named party and/or
              who owe a defense to any party shall also attend mediation, in person, by means
              of a fully authorized representative. Non-compliance with these directives shall
              be considered an intentional failure to mediate in good faith.

        5.    Any motion to alter any date on the DCO shall take the form of motion to amend
              the DCO. The motion to amend the DCO shall include a proposed order that lists
              all of the remaining dates in one column (as above) and the proposed changes to
              each date in an additional adjacent column (if there is no change for a date the
              proposed date column should remain blank or indicate that it is unchanged). In
              other words, the DCO in the proposed order should be complete such that one can
              clearly see all the remaining deadlines and the changes, if any, to those deadlines,
              rather than needing to also refer to an earlier version of the DCO.




                                              5/6
Case 2:20-cv-00012-JRG-RSP Document 37 Filed 12/01/20 Page 6 of 6 PageID #: 268




        6.  Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which
            provides that “[o]n the first appearance through counsel, each party shall designate
            a lead attorney on the pleadings or otherwise.” Additionally, once designated, a
            party’s lead attorney may only be changed by the filing of a Motion to Change Lead
            Counsel and thereafter obtaining from the Court an Order granting leave to
            designate different lead counsel.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 1st day of December, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                             6/6
